       Case 4:18-cv-07229-YGR Document 194 Filed 05/04/21 Page 1 of 8



 1    EDWARD G. POPLAWSKI (SBN 113590)                  RYAN R. SMITH (SBN 229323)
      epoplawski@wsgr.com                               rsmith@wsgr.com
 2    OLIVIA M. KIM (SBN 228382)                        CHRISTOPHER D. MAYS (SBN 266510)
      okim@wsgr.com                                     cmays@wsgr.com
 3
      TALIN GORDNIA (SBN 274213)                        WILSON SONSINI GOODRICH &
 4    tgordnia@wsgr.com                                 ROSATI
      STEPHANIE C. CHENG (SBN 319856)                   Professional Corporation
 5    stephanie.cheng@wsgr.com                          650 Page Mill Road
      WILSON SONSINI GOODRICH &                         Palo Alto, CA 94304-1050
 6    ROSATI                                            Telephone: (650) 493-9300
      Professional Corporation                          Facsimile: (650) 493-6811
 7
      633 West Fifth Street, Suite 1550
 8    Los Angeles, CA 90071
      Telephone: (323) 210-2900
 9    Facsimile: (866) 974-7329
10    Attorneys for Defendant
11    QUALYS INC.

12                           IN THE UNITED STATES DISTRICT COURT

13                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

14                                        OAKLAND DIVISION
15
     FINJAN LLC                                          )    CASE NO.: 4:18-cv-07229-YGR (TSH)
16
                                                         )
17                   Plaintiff,                          )    DEFENDANT QUALYS INC.’S
                                                         )    RENEWED MOTION TO STRIKE
18            v.                                         )    PORTIONS OF PLAINTIFF FINJAN
                                                         )    LLC’S INFRINGEMENT EXPERT
19   QUALYS INC.,                                        )    REPORTS
                                                         )
20
                     Defendant.                          )     Judge: Hon. Yvonne Gonzalez
21                                                       )     Rogers
                                                         )
22                                                       )     Date: Tuesday, June 8, 2021
                                                         )     Time: 2:00pm
23                                                       )     Location: Zoom Teleconference1
24

25

26

27

28
        1
            Per the Court’s Notice regarding Civil Law and Motion Calendars and its Order at D.I. 48.
     CASE NO. 4:18-cv-07229-YGR                                        QUALYS RENEWED MOTION TO STRIKE
         Case 4:18-cv-07229-YGR Document 194 Filed 05/04/21 Page 2 of 8



 1                                NOTICE OF MOTION AND MOTION

 2           PLEASE TAKE NOTICE that on Tuesday, June 8, 2021 at 2:00pm or as soon thereafter

 3   as this matter may be heard before Judge Gonzalez Rogers of the United States District Court for

 4   the Northern District of California via Zoom video conference and/or in Courtroom 1, 4th Floor,

 5   of 1301 Clay Street in Oakland, California (per the Court’s March 12, 2020 Order (D.I. 48) and its

 6   Notice regarding Civil Law and Motion Calendars), defendant Qualys Inc. (“Qualys”) will and

 7   hereby does renew its motion to strike portions of plaintiff Finjan LLC’s (“Finjan”) expert report

 8   of Dr. Nenad Medvidovic.

 9                     STATEMENT OF ISSUES AND RELIEF REQUESTED

10           Qualys seeks an order striking portions of the “Expert Report of Nenad Medvidovic, Ph.D.”

11   (“Medvidovic Report”) Medvidovic’s expert report proffers a theory for the ’408 Patent’s

12   “receiving an incoming stream of program code” that is entirely different from the theory Finjan

13   disclosed in its Local Patent Rule Contentions. This is Qualys’s second motion on this subject; on

14   April 5, 2021, the Court issued an Order (D.I. 188) granting in part and denying in part Finjan’s

15   motion. With respect to the issue of the “receiving” limitation, the Court denied Qualys’s motion

16   “without prejudice to renewal should Qualys demonstrate that vulnerability scanning is not ‘based’

17   on requests for content by the client device.” D.I. 188 at 7. Qualys now renews that part of its

18   motion to make the showing requested by the Court.2

19           Qualys therefore requests that the Court strike Paragraphs 184-185 (to the extent discussing

20   the vulnerability scan theory of infringement) and 186-196 of the Medvidovic Report.3

21

22

23

24

25

26
         2
          Qualys incorporates by reference the parties’ prior briefing on this issue. See D.I. 156-4 at
27   12-13; D.I. 163-3 at 12-13; and D.I. 166 at 7-8.
     3
28    Citations to “Ex. XX” or “Exhibit XX” refer to the exhibits to the Declaration of Christopher D.
     Mays, filed concurrently with this Motion.
     CASE NO. 4:18-cv-07229-YGR                       i                 QUALYS RENEWED MOTION TO STRIKE
           Case 4:18-cv-07229-YGR Document 194 Filed 05/04/21 Page 3 of 8



 1                            MEMORANDUM OF POINTS AND AUTHORITIES

 2   I.          INTRODUCTION

 3               In denying without prejudice Qualys’s first Motion to Strike Portions of Plaintiff Finjan

 4   LLC’s Infringement and Damages Expert Reports, D.I. 156-4 (“1st MTS”), the Court noted that

 5   Finjan’s infringement contentions disclosed a single theory for the ’408 Patent’s “receiving…”

 6   limitation. See D.I. 188 at 7. Namely, that receipt of an incoming stream of program code is based

 7   on a client device’s request for content. See id. Qualys now renews its motion to strike because

 8   the vulnerability scans accused in Dr. Medvidovic’s expert report are not based on client devices’

 9   requests for content.

10               Finjan’s expert (Dr. Medvidovic) offers no opinion in his report that any vulnerability scan

11   occurs based on any client device requesting content. Dr. Medvidovic’s report (and documents he

12   cites) shows that vulnerability scans happen “constantly,” “continuously,” and “automatically.”

13   Indeed, Dr. Medvidovic acknowledges that it is Qualys’s scanners (not client devices) that make

14   content requests during a scan and that Qualys’s Cloud Agents (which are alternatives to a scanner

15   for collecting scan data) collect and send data to the Qualys Cloud Platform for a vulnerability

16   scan without ever being prompted to do so. Thus, there is no credible dispute that Medvidovic’s

17   infringement theory has no relationship to any client device making a request for content.

18   Accordingly, Qualys requests that its renewed Motion be granted.

19   II.         FACTUAL AND PROCEDURAL BACKGROUND

20               For the sake of brevity, Qualys incorporates the factual and procedural background from

21   its 1st MTS. See D.I. 156-4 at 2-4. The 1st MTS argued, inter alia, that Dr. Medvidovic offered

22   a different theory of infringement for an element of the asserted claims of the ’408 Patent (namely,

23   the “receiving . . . an incoming stream of program code” element)4 than was disclosed in Finjan’s

24   April 19, 2019 Patent L.R. 3-1 infringement contentions. See id. at 12-13.

25               On April 5, 2021, the Court issued an Order on Qualys’s 1st MTS. See D.I. 188. Regarding

26   the Receiving limitation, the Court stated that it “cannot determine that the features described by

27

28
           4
               Qualys will hereafter refer to this as the “Receiving” limitation.
     CASE NO. 4:18-cv-07229-YGR                            1                 QUALYS RENEWED MOTION TO STRIKE
        Case 4:18-cv-07229-YGR Document 194 Filed 05/04/21 Page 4 of 8



 1   Dr. Medvidovic do not involve a client device requesting content from any source computer.” Id.

 2   at 7. The Court denied the 1st MTS on this issue but granted leave to renew the motion “should

 3   Qualys demonstrate that vulnerability scanning is not ‘based’ on requests for content by the client

 4   device.” Qualys therefore renews that portion of its 1st MTS relating to the Receiving limitation

 5   to demonstrate, as discussed below, how Dr. Medvidovic’s opinions do not involve vulnerability

 6   scans “based” on requests for content by a client device.

 7   III.       ARGUMENT

 8              A.      Client Devices are End User Devices that Request Content.

 9              Dr. Medvidovic himself provided a “technology background” explaining the meaning of

10   “client devices” and “content requests.” See Ex. 13 (“Medvidovic Report”) at ¶¶ 44-72.5 As he

11   stated,

12                   When users want to communicate with a website, they may run an application
                     program, such as Google Chrome, Safari or Internet Explorer on their
13                   computing devices, which could be a laptop, desktop, smartphone, tablet, or
                     other device.
14
     Ex. 13 at ¶ 45. Dr. Medvidovic referred to a web browser as an example of a client (specifically,
15
     a “web client.”). See id. at ¶ 48; see also id. at ¶ 55 (referring to a “client computer” as the computer
16
     that “sends a request to a server computer to initiate a handshake procedure”). Dr. Medvidovic
17
     explained how a web client requests content by sending a “request” message to a server and
18
     thereafter receiving a “response” message containing that content. See id. at ¶¶ 45-48. He also
19
     explained that while other devices (such as gateways) may act as intermediaries that facilitate the
20
     sending and receiving of such messages/content, the client device remains the “endpoint of the
21
     communication” with the server. See id. at ¶ 49. Dr. Medvidovic’s discussion of “client devices”
22
     is consistent with the Court’s June 11, 2020 Claim Construction Order, which construed the term
23
     “web client” for U.S. Patent No. 6,154,844 (a related patent to the ’408 Patent) to mean “an
24
     application on the end-user’s computer that requests a downloadable from the web server.” See
25
     D.I. 74 at 20.
26
            5
27       Although Qualys previously included an excerpt from Dr. Medvidovic’s Report in its 1st
     MTS, that excerpt did not include certain pages discussed in this renewed Motion. Accordingly,
28   Qualys submits a new excerpt of Dr. Medvidovic’s report with all relevant pages for the Court’s
     convenience.


     CASE NO. 4:18-cv-07229-YGR                          2                 QUALYS RENEWED MOTION TO STRIKE
       Case 4:18-cv-07229-YGR Document 194 Filed 05/04/21 Page 5 of 8



 1          Thus, a “client device” refers to an application on some end-user’s device and a “content

 2   request” refers to a request by that client for some content on a network resource such as a server.

 3   But as shown below, vulnerability scanning in the accused products do not involve client devices

 4   making such content requests, nor does Dr. Medvidovic offer an opinion to the contrary.

 5          B.      Dr. Medvidovic’s New Infringement Theories Do Not Involve Vulnerability
                    Scanning Based on A Client Device’s Content Request.
 6
            As articulated in its Infringement Contentions, Finjan’s theory requires that a “client
 7
     device” request content from a source computer and then, based on that request, either the Qualys
 8
     Cloud or the Appliance Scanners receives that content as part of an incoming stream of computer
 9
     code before the content is eventually provided to the “client device.” See D.I. 158-6, Exhibit 5, at
10
     2-4; D.I. 188 at 7. However, Dr. Medvidovic offers no opinion that any of the accused products
11
     perform a vulnerability scan “based on” a client device’s request for content.
12
            Rather, his infringement theory is that vulnerability scans occur independently from client
13
     devices. As Dr. Medvidovic explains, Qualys’s products: “constantly collect[], assess[] and
14
     correlates asset and vulnerability information across customers’ cloud instances, on-premises
15
     systems and mobile endpoints…” Ex. 13 at ¶ 90 (citing Ex. 14, QUALYS00275578); see also id.
16
     at ¶ 116. Constant collection implies an automated operation, not scanning that occurs only based
17
     on a client content request. Indeed, Qualys’s documents describe how Qualys’s products gather
18
     data “automatically,” “continuously,” and (at least for Cloud Agents) without the need to
19
     “schedule” scans. Ex. 15, QUALYS00112182 at 112183; Ex. 14, QUALYS00275578 at 275585
20
     (“Our easy-to-deploy appliances and lightweight agents automatically beam up to the Qualys
21
     Cloud Platform the security and compliance data they’re constantly gathering from customers’ IT
22
     environments) and 275589 (Cloud Agents “work in real-time without the need to schedule scan
23
     windows”); Ex. 18 at 62:3-17. Thus, the product configurations Medvidovic accuses operate
24
     “automatically” and “continuously” to collect data, which is inconsistent with the original theory
25
     that scans are based on a client device’s content request.
26
            Further underscoring that Dr. Medvidovic offers no opinion that any vulnerability scanning
27
     occurs based on a client device’s request for content, his report shows that vulnerability scans are
28
     performed based on configurations – such as what devices to scan, which scanners to use for the


     CASE NO. 4:18-cv-07229-YGR                       3                 QUALYS RENEWED MOTION TO STRIKE
       Case 4:18-cv-07229-YGR Document 194 Filed 05/04/21 Page 6 of 8



 1   scan, and how frequently to perform the scan. See Ex. 13 at ¶ 188 (quoting Qualys engineer

 2   testimony that “the scanner engine talks to a system in the customer’s network, whichever the

 3   customer designated to be scanned, and performs network transactions on it. It basically sends

 4   requests and receives responses back.”). This is likewise confirmed in documents describing the

 5   operation of the products. See Ex. 16, FINJAN-QUALYS 419612 at 419634-635 (describing how

 6   to initiate a vulnerability scan by choosing one or more scan targets (“IPs”) and one or more

 7   scanners) and 419640 (describing how to set frequency of scans); Ex. 18 at 62:3-17 (“you set up

 8   your scheduled scans in the UI. And then those scans happen periodically, depending on how you

 9   have set it up.”); Ex. 18 at 62:25-63:6 (“[Y]ou can go in and you can schedule scans. That’s what

10   it does. And then depending on how you schedule the scans, those scans get triggered, and the

11   scanner does the scanning fand sends the data back up to the platform.”).6

12          The Medvidovic Report’s discussion of how the accused scanners and Cloud Agents

13   operate further show that his infringement opinions are not based on a client device requesting

14   content. For example, Dr. Medvidovic opines that for vulnerability scans using Qualys’s scanner

15   engine (i.e., the software within the Scanner Appliance and Virtual Scanner that performs

16   vulnerability scanning) the scanner itself—not a client device—makes the content requests. See

17   Ex. 13 at ¶ 186 (stating that the scanner engine “performs various network transactions and collects

18   data from responses to those transactions.”); id. at ¶ 188 (opining that the scanner engine collects

19   data “by initiating a network transaction, and receiving a response to that transaction.”); id.

20   (quoting Qualys engineer testimony that the scanner engine “sends requests and receives responses

21   back.”); id. at ¶ 190 (describing a “CGI check” scan wherein the scanner engine “send[s] a request

22   to a web service, waiting for a response, and interpreting that response.”).7

23          Similarly, the Medvidovic Report shows that vulnerability scans involving a Cloud Agent

24   are not based on a client device requesting content because a Cloud Agent is a piece of software

25
        6
26         Moreover, as discussed in more detail below, vulnerability scanning using Cloud Agents is
     fully automated and does not even require scheduling by a customer.
27
        7
          Nor would the scanners themselves be properly considered a “client device” as that term is
28   used in the Medvidovic Report, the industry, the Court’s Claim Construction Order, as discussed
     above.


     CASE NO. 4:18-cv-07229-YGR                       4                 QUALYS RENEWED MOTION TO STRIKE
       Case 4:18-cv-07229-YGR Document 194 Filed 05/04/21 Page 7 of 8



 1   installed on an end-user’s computer, but does not receive, send, or process requests for content.

 2   See id. at ¶¶ 98, 100, 112; Ex. 18 at 62:3-17. For example, as stated in the Medvidovic Report

 3   (and confirmed in Qualys’s technical documents and its engineers’ deposition testimony), a Cloud

 4   Agent simply monitors the files, software, and configuration data of the computer on which it is

 5   installed, and then sends metadata about what it sees to the Qualys’s Cloud Platform. See Ex. 13

 6   at ¶ 100, 112; see also Ex. 17, FINJAN-QUALYS 042509 at 042513 (cloud agents “continuously

 7   collect[] metadata); Ex. 15, QUALYS00112182 at 112183 (cloud agents collect information

 8   without needing to schedule scans); Ex. 18, Bachwani Dep. Tr. at 62:21-63:11 (“you don’t have

 9   to schedule the scans because the cloud agent is just collecting the data, sending it up). This

10   uploading of metadata to the Cloud Platform occurs automatically whenever the Cloud Agent

11   detects new or changed information (called “delta uploads”) to the Cloud Platform, and not based

12   on any request a client device makes for content. See Ex. 17 FINJAN-QUALYS 042509 at 042525

13   (“The first assessment scan in the cloud takes some time, after that scans complete as soon as new

14   host metadata is uploaded to the platform . . . scans run instantly on the delta uploads (a few

15   kilobytes each).”).

16          Thus, regardless of whether the vulnerability scan uses a scanner or a Cloud Agent, Dr.

17   Medvidovic abandoned the theory from Finjan’s infringement Contentions. He now improperly

18   contends that Qualys infringes based on vulnerability scans occurring independent from a client

19   device’s request .

20   IV.    CONCLUSION
21          For the foregoing reasons, the Court should grant Qualys’s motion to strike the opinions of
22   Dr. Nenad Medvidovic regarding the Receiving limitation for vulnerability scans (Paragraphs 184-
23   185 (to the extent discussing vulnerability scans) and 186-196) as being a different theory from
24   the one disclosed in Finjan’s infringement contentions.
25

26

27

28



     CASE NO. 4:18-cv-07229-YGR                      5                QUALYS RENEWED MOTION TO STRIKE
       Case 4:18-cv-07229-YGR Document 194 Filed 05/04/21 Page 8 of 8



 1                                        Respectfully submitted,

 2                                        WILSON SONSINI GOODRICH & ROSATI
 3
       Dated: May 4, 2021           By:   /s/ Christopher D. Mays
 4                                        CHRISTOPHER D. MAYS

 5                                        Counsel for
                                          QUALYS INC.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



     CASE NO. 4:18-cv-07229-YGR           6                QUALYS RENEWED MOTION TO STRIKE
